DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of invention (b), an optical guide assembly, in the reply filed on 4-12-2021 is acknowledged.  The traversal is on the ground(s) that there is no search and examination burden.  After a search of the prior art applicant’s arguments are found persuasive.  The restriction requirement has been withdrawn.  

Title of Invention Is Not Descriptive
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. If a satisfactory title is not supplied by the applicant, the 

Claim Objections
Claims 4 and 8 are objected to because of the following informalities:  It appears that claim 4 should depend from claim 3 and likewise claim 8 should depend form claim 7.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 8 and 9 recite the limitation "and overlap mark that hints a cutting overlap line".  The use of the term “hints” renders the claim indefinite as it is unclear what applicant is trying to claim with the term “hints”.  In view of the specification and for the sake of claim clarity, it is suggested that the claim limitation read: "and overlap mark that visually displays a cutting overlap line to an operator".  
Claim 3 line 5 recites the term: “both”.  It is unclear what “both” is in reference to.  It is unclear if “both” should read: “body”.   
Claims 3, 5 and 7 recite the limitation "the cutting guide rod".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weis (EP 1917847).
Regarding claim 1, Weis discloses a lawnmower (1) and a cutting guide device (5/6) configured to create an overlap mark that hints a cutting overlap line at a position forwardly of the front wheels and the mower deck and closer to the ground surface than the vehicle body frame (Figure 2 shows that elements 5/6 are positioned forwardly of the front wheels and create an overlap marker device that may be used by the operator for following an uncut/cut line in the grass during operation).
With regard a mower being a ride on mower (¶0011 of the provided translation discloses that the apparatus of Weis may be attached on almost any commercially available lawnmower). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the apparatus of Weis on a ride on mower.
 
Regarding claim 2, Weis discloses a position changing unit (4) for changing an in-air positon of the overlap mark (Element 4 allows for pivoting of elements 5/6. ¶0026).

Regarding claim 3, Weis discloses wherein the cutting guide assembly is configured as a mechanical guide assembly; and the mechanical guide assembly includes a base rod (5) attached to the vehicle body frame, and a marker body (6) as an overlap mark provided at a leading end of the base rod, the marker body being located at an upper portion of uncut grass or cut grass or upwardly thereof (Figure 1 shows the body 6 sliding along the ground.  In the case of normal thick grass the body 6 would ride along a surface of the grass).

Regarding claim 4, Weis is lacking wherein the marker body emits light such as being “glow in the dark”. 
	Examiner takes official notice that it is old and well known to make outdoor items or components of outdoor equipment “glow in the dark” for the purpose better visibility in low light situations.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have made the markers light emitting by making them “glow in the dark” for the purpose of better operator visibility in shaded areas or low light parts of the day.  

Allowable Subject Matter
Claims 5-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336.  The examiner can normally be reached on M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J BEHRENS/Primary Examiner, Art Unit 3671